PUBLISHED ORDER ON ELECTION BOARD'S MOTION TO MODIFY DEADLINES
The Court issued its opinion in this appeal on March 19, 2008 and, by separate order, established a deadline of March 24, 2003 within which rehearing may be sought. Within the allotted time frame, the Marion County Election Board filed a "Motion To Modify Statutory Deadlines For Administration Of May 6, 2008 Primary By The Marion County Election Board."
As the caption implies, the Board seeks authorization to modify certain statutory filing deadlines that, due to the necessary time involved in adjudicating district boundaries, have become essentially impossible to enforce for purposes of the primary election scheduled for May 6, 2008. The Board seeks extensions of these deadlines for purposes of this single primary election only.
The legislature intended that certain deadlines be imposed upon the election process. We view the modification of these deadlines as a ministerial act, necessary to avoid frustrating legislative intent and to provide for the orderly administration of the 2008 election. Moreover, the motion is unopposed by either of the other parties. Accordingly, the Court grants the motion and directs as follows:
1. The deadline provided under Ind. Code § 3-8-2-20 for withdrawing a declaration of candidacy for the City-County Council is modified solely for the purpose of the May 6, 2003 primary election, and shall be set as the end of business on Monday, March 31, 2008.
2. The deadline provided under Ind. Code § 3-8-2-14 for challenging or contesting a declaration of candidacy for City-County Council is modified solely for the purpose of the May 6, 2008 primary election, and shall be set as the end of business on Wednesday, April 2, 20083.
3. The deadline provided under Ind. Code § 3-8-2-14 for the Board to act on a challenge or contest to the declaration of candidacy for City-County Council is modified solely for the purpose of the May 6, 2008 primary election, and shall be set as Thursday, April 3, 2008.
4. The deadline provided under Ind. Code § 3-9-1-5 for candidates to file written instruments and/or campaign finance statements of organization is mod*1097ified solely for the purpose of the May 6, 2003 primary election, and shall be set as noon, Friday, April 4, 2008.
5. The deadline provided under Ind. Code § 3-8-1-1.6 for the Board to determine compliance with Ind.Code §§ 3-9-1-5 or 3-9-1-5.5, if applicable, is modified solely for the purpose of the May 6, 2003 primary election, and shall be set as the end of business on Friday, April 4, 2008.
6. The deadline provided under Ind. Code § 3-11-4-15 for delivery of ballots by the Board to the Circuit Court Clerk for use in the May 6, 2008 primary election is modified solely for the purpose of the May 6, 2003 primary election, and shall be set as the start of business on Tuesday, April 15, 2008.
7. The deadline provided under Ind. Code § 38-11-4-18 for the Board or Clerk to mail absentee ballots to voters who have applied for such ballots by that date is modified solely for the purpose of the May 6, 2003 primary election, and shall be set as the end of business on Tuesday, April 15, 2003, and on a daily basis thereafter.
8. The deadline provided under Ind. Code § 8-11-10-26 for the commencement of "in person" absentee voting in the office of the Circuit Court Clerk is modified solely for the purpose of the May 6, 2008 primary election, and shall be set as noon, Tuesday, April 15, 2008.
All Justices concur.